Citation Nr: 1524348	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date prior to May 17, 2011 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran and his wife testified before the undersigned at a March 2015 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence. A transcript of the hearing is in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These issues require further development, to include attempting to obtain missing VA Medical Records and providing a new VA examination for service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's service treatment records (STRs) are complete. If necessary, attempt to locate any missing records from the Veteran's STRs, particularly pertaining to a claimed right knee injury.

2. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

3. Obtain any outstanding VA medical records (VAMRs), especially records from VA Maryland Healthcare System from December 1984 to January 1985 and from March 1985 and associate them with the claims file.

4. Return the claims file to the VA examiner who performed the August 2011 PTSD examination for a new examination with an opinion as to the severity of the Veteran's PTSD. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review. The following considerations must govern the examination:

a. The examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

August 2011 PTSD Examination Report.

May 2012 Veteran's Statement, reporting "periods of complete loss of memory," "unexplained bursts of anger," and difficulty sleeping.

September 2012 and July 2013 Statements from the Veteran's Wife.

July 2014 Coworker's Statement (L. S.), noting the Veteran at times lost track of a conversation or his thoughts, and had "a few unsettling outbursts."

March 2015 Coworker's Statement (E. H.), observing the Veteran has difficulty remembering small details, has trouble when emotions at work become tense, and complains of frequent night terrors.

March 2015 Hearing Transcript, noting the Veteran has a difficult relationship with his oldest daughter, but gets along well with his grandchildren, and that he does not participate in any activities or have close friends.

5. Then, review the examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues on appeal. If the benefits sought are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




